Citation Nr: 0626432	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  06-08 421	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1943 to December 
1945.  He had no foreign service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  
  

FINDING OF FACT

Bilateral sensorineural hearing loss was not present during 
service and is not shown to be etiologically related to 
active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral 
sensorineural hearing loss are not met.  38 U.S.C.A. §§ 1101, 
1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection - Hearing Loss

Service connection requires evidence of present manifestation 
of the disability claimed.  38 C.F.R. § 3.303 (2005); 
Degmetich v. Brown, 104 F.3d 1328 (1997) (affirming the 
interpretation of 38 U.S.C.A. §§ 1110 and 1131 as requiring 
the existence of a present disability for VA compensation).  
Under 38 C.F.R. § 3.385 (2005), sensorineural hearing loss is 
deemed a "disability" for compensation purposes where 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies of 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test (controlled speech discrimination test) are less 
than 94 percent.  Of record are April 2005 audiology 
examination results, which do meet the 38 C.F.R. § 3.385 
definition of hearing loss "disability," bilaterally.  
Thus, the veteran has a hearing loss disability, and one 
criterion for service connection is met.

In this connection, the Board acknowledges 1996 private 
audiology examination results (from Audibel/Belltone), which 
include pure tone threshold figures presented only in 
pictograph form and what appear to be speech recognition 
data.  The Board is not qualified to interpret audiology data 
presented in pictograph format; it requires interpretation of 
such data in text format sufficient to determine whether 
hearing loss disability is shown consistent with VA rating 
criteria.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  
As for apparent speech discrimination data, the 
Audibel/Belltone records do not explicitly state whether the 
results are derived from the Maryland CNC test.  As the 
veteran does have a hearing loss disability based on VA 
audiology data, neither the lack of interpretation of the 
private audiology data, nor definitive evidence that private 
clinical records include Maryland CNC test data, prejudices 
the veteran for the purposes of deciding whether a hearing 
loss "disability" exists.

That said, notwithstanding evidence of present hearing loss 
disability, the claim fails because the record does not 
sufficiently demonstrate that it was incurred in service.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  The veteran's service medical records 
include service entrance and discharge examination reports.  
They indicate normal hearing acuity ("15/15") upon entrance 
and at discharge.  They do not reflect contemporaneous 
complaints of noise exposure or hearing loss.    

In this connection, the Board acknowledges the veteran's 
contention that, while he did not personally engage in combat 
against the enemy, his active duty encompassed weapons 
training of recruits and exposure to small arms and artillery 
fire noises, which be believes caused his hearing loss.  See 
April 2005 VA audiology examination report; notice of 
disagreement.  However, the record does not indicate that 
hearing loss was manifested at the time of discharge, based 
on negative evidence in the service medical records.  

A gap in time between service and earliest evidence of 
manifestation of disability claimed in and of itself is not 
dispositive in any claim.  Also, the Board concedes that 
certain disabilities, such as hearing loss, could develop 
gradually and become apparent after passage of time after 
pertinent "injury" (i.e., noise exposure).  However, 
negative clinical evidence of hearing loss at discharge and a 
gap in time of many decades between discharge and evidence of 
manifestation of hearing impairment, viewed collectively, 
tend not to support a conclusion that in-service noise 
exposure some 60 years prior is the cause of present hearing 
impairment.  Here, the earliest clinical indication of 
hearing loss appears to be in the early 1990s (see 
Audibel/Belltone records dated in 1996, referring to the 
veteran's report that he began wearing hearing aids 5-6 years 
prior), although, at the April 2005 VA audiology examination, 
he reported that he first noted hearing loss 4-5 years prior.  
Such history indicates a gap in time of some 45 years.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (incurrence of a disorder or disease during 
service may be rebutted by absence of medical treatment for, 
or related complaints about, the claimed condition for a 
prolonged period after service).  Also, with such negative 
evidence during that period of time, presumptive service 
connection for hearing loss, a disability considered an 
"organic disease of the nervous system," is precluded.  
38 C.F.R. §§ 3.307, 3.309.   

More detrimental to this case, however, is the clinical 
evidence on the etiology of present hearing loss.  In April 
2005, a VA audiologist stated, in pertinent part: 

The veteran reported significant exposure to 
combat noise while serving in World War II 
without hearing protection.  His hearing loss 
pattern could be considered consistent with 
noise-induced hearing loss . . . In the absence 
of audiometric information, as in this case 
[referring to negative evidence of audiograms 
dated prior to VA examination], verbal history 
is the only evidence available.  I feel it 
would be unlikely for the veteran to be exposed 
to the kind of noise he reported while serving 
in the military without some sort of damage 
resulting in the auditory system.  Therefore, 
if acoustic trauma is conceded, it is my 
clinical opinion that it is [at] least as 
likely [as] not that at least some of this 
veteran's hearing loss and tinnitus complaints 
are due to or a result of his military service.  
Other factors have likely contributed to his 
current hearing problems as well, including 
possibly the natural aging process, continued 
noise exposure after release from the military, 
and possible hereditary contribution, among 
other possibilities.  Trying to determine the 
amount of hearing loss that occurred due to 
military noise trauma and how much of the loss 
would be due to other influence will be 
speculative at best.  

The above opinion concedes the possibility that noise 
exposure in service could be one cause, assuming noise 
exposure as reported by the veteran.  However, the record is 
contrary to that contention as reported during the 
examination, as the veteran himself said elsewhere that he 
did not serve in combat and, in fact, had no overseas 
service.  To the extent the opinion is favorable, it is 
dependent on significant exposure to arms fire noise in 
connection with combat activity.  And, even then, the 
audiologist does not strongly endorse the opinion that noise 
in service could be deemed the cause of present hearing loss, 
as he states that, assuming the extent of in-service noise 
exposure as reported to him, "at least some" of the hearing 
loss could be attributed to such exposure.  The audiologist 
opines that various other factors could have contributed to 
present hearing loss disability.  Such opinion tends to be 
consistent with the discussion above with respect to the 
large gap in time between service and earliest clinical 
evidence of hearing loss, in the sense that, over a nearly 
five-decade period post-discharge, factors like the aging 
process and hereditary contribution likely have played a role 
to result in present hearing loss disability.        

Further on the VA audiology opinion, the audiologist stated 
that, while he had reviewed the claims file, no audiology 
results were in the record.  Apparently, the Audibel/Belltone 
records - the only other audiology results, in or after 
service, of record - were not in the claims file when the VA 
examination took place.  The Board has considered whether the 
VA audiology opinion, which the Board has found ultimately 
disfavors the claim, is inadequate for evaluation purposes on 
the grounds that it was given without the benefit of review 
of the private audiology data, but concludes that it is not 
inadequate.  The private audiology data, as stated earlier, 
were obtained in 1996, less than a decade before the VA 
examination.  The precise issue for the Board is whether in-
service noise exposure is the cause of present hearing loss.  
The evidence on that specific issue, again, is ultimately not 
favorable.  Moreover, the record would still present a 
substantial gap in time of some 50 years between service and 
1996 private clinical evidence, without clinical evidence of 
hearing loss over that period of time.  Based on what the 
audiologist himself said (that is, it would be speculative to 
attempt to determine to what extent in-service noise exposure 
caused present hearing loss without audiology evidence), 
remanding the claim for an addendum opinion to consider the 
1996 private audiology result would, in effect, be a request 
to the audiologist to engage in speculation on the degree to 
which in-service noise exposure could have caused hearing 
loss.  That is so because he would still be tasked with 
opining on etiology (extent of role of in-service exposure) 
where the record is silent as to clinical evidence of hearing 
loss until the mid-1990s.

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim.  As such, 
the benefit-of-reasonable doubt rule is inapplicable.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has.  38 C.F.R. § 3.159(b)(1).  Notice should be provided 
before the initial unfavorable RO decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In a February 2005 letter sent before the issuance of the 
unfavorable rating decision from which this appeal stems, VA 
informed the veteran of the basic elements of a service 
connection claim and of what types of evidence would help 
support his claim (e.g., lay or clinical evidence pertinent 
to hearing loss, dated in and after service; private post-
service clinical records).  The letter also explained that, 
if he identifies the sources of such evidence, then VA would 
assist him in obtaining it, but that he ultimately is 
responsible for substantiating his claim with evidence not in 
federal custody.  In another (April 2005) letter, also sent 
before the unfavorable rating decision, the veteran was 
advised that he could submit any pertinent evidence he has, 
meeting the "fourth element" notice requirement.  Notice of 
that element was reinforced with the citation of 38 C.F.R. 
§ 3.159, from which the element stems, in the Statement of 
the Case (SOC).  Further, the rating decision and SOC 
explained what criteria govern and why the claim remains 
denied.  

As recently as in March 2006, the veteran responded that he 
has no additional evidence or information to submit.  Neither 
the veteran nor his representative argued a specific notice 
defect; nor did either report thereafter that additional 
evidence exists, but that the veteran requires more time to 
submit it or VA assistance to secure it.  Based on these and 
foregoing considerations, the Board finds that the duty to 
notify was met.  

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes service medical records, VA 
outpatient treatment and examination records, and the 
veteran's statements.  Despite appropriate notice, the 
veteran has not identified sources of missing, pertinent 
evidence.  Thus, the Board concludes that VA's duty to assist 
was met.    


ORDER

Service connection for bilateral sensorineural hearing loss 
is denied.



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


